The legal title of this land was unquestionably in McCulloch on the 4th July, 1776, Michael having only an equitable right, in the assertion of which a court of equity would have aided him upon his paying the purchase money. It was therefore rightfully the subject of confiscation as the property of McCulloch, and was accordingly confiscated and vested in the State, from whom the plaintiff derives his title. The extent of the defendant's claim upon the justice of the State, or how far a court of equity would interfere against the present plaintiff, on the ground of notice, it is neither necessary nor proper that we should decide upon the present occasion.